Wood v Artifact Props., LLC (2019 NY Slip Op 04633)





Wood v Artifact Props., LLC


2019 NY Slip Op 04633


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed June 7, 2019.) 


MOTION NOS. (1232-1233/18) CA 18-00380 AND CA 18-00381.

[*1]WILLIS WOOD, PLAINTIFF-RESPONDENT-APPELLANT, 
vARTIFACT PROPERTIES, LLC, AND DAVID PERKINS, DEFENDANTS-APPELLANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.